DETAILED ACTION
	Claims 1-14 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-14) in the reply filed on 11/16/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yadavalli (US2019/0295631).
With respect claim 1, Yavadalli teaches a p (rows) x q (columns) array of memory units (see Fig. 3 and paragraphs 27 and 28; storage array can be accessed along its rows or along its columns); 
a row addressing unit (see Fig. 3 and paragraphs 27; row address decoder 312); and 
a column addressing unit (see Fig. 3 and paragraphs 28; column address decoder 311);
wherein each memory unit has an m (rows) x n (columns) array of memory cells (see Fig. 3 and paragraph 24; The matrix space has several rows of storage cells… storage cell can be accessed along the column or row of the matrix of cells. A matrix space has bit lines along both rows and columns of the matrix of cells); 
wherein the column addressing unit has, for each memory unit, m n-to-one multiplexers, one associated with each of the m rows of the memory unit, wherein each n-to-one multiplexer has an input coupled to each of the n memory cells associated with the row associated with that multiplexer (see Figs. 3 and 9-10, and paragraphs 33-39 and 49-52; and claim 18; block selector multiplexer associated with each of the rows of the memory unit); 
wherein the row addressing unit has, for each memory unit, n m-to-one multiplexers, one associated with each of the n columns of the memory unit, wherein each m-to-one multiplexer has an input coupled to each of the m memory cells associated with the column associated with that multiplexer (see Figs. 3 and 9-10, and paragraphs 33-39 and 49-52; and claim 18; block selector multiplexer associated with each of the columns of the memory unit), and 
wherein the row addressing unit and column addressing unit support reading and/or writing of the array of memory units, such that multiple rows and/or columns of the array of memory units 

With respect claim 3, Yadavalli teaches wherein the row addressing unit and column addressing unit support reading and/or writing to multiple rows and/or columns of the memory cells of one or more of the memory units in a single clock cycle (see paragraph 27; the storage array can be accessed along its rows or along its columns, simultaneously. The elements of a matrix or array stored in cells [300] inside this matrix space accessible simultaneously or separately along two different sets of ports [308] and [309]).

With respect claim 4, Yavadalli teaches wherein the row addressing unit is able to address up top*m rows of memory cells across one or more of the array of memory units and read any cell in each of the p*m rows, where no two such cells are in the same row (see paragraph 37 and 41; nibble values in storage elements can be addressed, stored and accessed (written or read or possibly cleared) along the length of a row or along the length of a column of an array, they can be used to construct larger arrays to hold nibbles, bytes, short words or longer binary words).

With respect claim 5, Yavadalli teaches wherein the column addressing unit is able to address up to q*n columns of memory cells across one or more of the array of memory units and read any cell in each of the q*n columns, where no two such cells are in the same column (see paragraph 37 and 41; nibble values in storage elements can be addressed, stored and accessed 

With respect claim 7, Yavadalli teaches wherein the row addressing unit and the column addressing unit each support reading of the memory cells of the array of memory units, and wherein the row addressing unit supports writing of the memory cells of the array of memory units (see paragraphs 37-39; nibble value in a storage element can be addressed, stored and accessed (written or read or possibly cleared) along the length of a row or along the length of a column of an array).

With respect claim 10, Yavadalli teaches such that for each memory unit in the p x q array of memory units, each memory cell within the memory unit is the smallest addressable quantum of data in the cache and has only a physical address within the memory unit (see paragraphs 27-33; access a row R1 of a block in the matrix space, an address is presented to a row address decoder [312] to select the corresponding RAL [305]… To access a column C2 of the Matrix Space containing the cell [300] an address is presented to a column address decoder [311] to select a corresponding CAL [304] so that the values in the corresponding coupled storage cells [300] and [320] in that column are selected to be read).

With respect claim 11, Yavadalli teaches wherein the row addressing unit has separate addresses for each of the q*n columns and the column addressing unit has separate addresses for each of the p*m rows, such that the row and column addressing units support concurrently reading .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavadalli (US2019/0295631) in view of Chang et al. (US2019/0043553).
With respect claim 2, Yavadalli does not explicitly teach wherein m = n = 4 and each memory cell comprises one byte, such that each memory unit comprises 16 bytes, and wherein p = q = 8, such that the array of memory units comprises 1024 bytes.
However, Chang et al. teaches wherein m = n = 4 and each memory cell comprises one byte, such that each memory unit comprises 16 bytes (see paragraph 34; DRAM memory 500 depicted in FIG. 5 includes 16 DRAM cells 400 arranged in four rows and four columns… DRAM memory 500 may include more or fewer than the number of DRAM cells 400. Additionally, the array 500 may include more or fewer rows and/or columns depicted), and wherein p = q = 8, such that the array of memory units comprises 1024 bytes (see paragraphs 28 and 37; DRAM memory 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the cache taught by Yavadalli to include the above mentioned to access both rows and columns more efficiently (see Chang, column 2, lines 1-5).

With respect claim 8, Yavadalli does not explicitly teach wherein only the row addressing unit supports writing of the memory cells of the array of memory units, such that the column addressing unit does not support writing of the memory cells of the array of memory units.
However, Chang et al. teaches wherein only the row addressing unit supports writing of the memory cells of the array of memory units, such that the column addressing unit does not support writing of the memory cells of the array of memory units (see paragraph 32; DRAM cell 400 provides row read and write accesses, column reads, but not column-based writes. Writes are always row-based writes, that is, both row writes and column writes are always a row-major access).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the cache taught by Yavadalli to include the above mentioned to access both rows and columns more efficiently (see Chang, column 2, lines 1-5).

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavadalli (US2019/0295631) in view of the document RC-NVM Dual-Addressing Non-Volatile Memory Architecture Supporting both Row and Column Memory Accesses (hereinafter referred as Li et al.).
With respect claim 9, Yavadalli does not explicitly teach wherein a memory unit in the p x q array of memory units represents the minimum entity that may be represented by a virtual address.
However, Li et al. teaches wherein a memory unit in the p x q array of memory units represents the minimum entity that may be represented by a virtual address (see page 245, left column, paragraphs 3-5; virtual address).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the cache taught by Yavadalli to include the above mentioned to improve performance (see Li, page 245, left column, paragraph3).

With respect claim 12, Yavadalli does not explicitly teach a load/store unit capable of filling some or all of the memory cells with remote memory that represents a two-dimensional data structure, and a control and decode circuit capable of translating a virtual address representing a part of the two-dimensional data structure represented by remote memory to control signals for directing the row and column addressing units to access particular memory cells.
However, Li et al. teaches a load/store unit capable of filling some or all of the memory cells with remote memory that represents a two-dimensional data structure (see page 244, left column, read/write arbiters. Also in the right column; load/store instructions), and a control and 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the cache taught by Yavadalli to include the above mentioned to improve performance (see Li, paragraph 244, right column, paragraphs 1-5; and page 245, left column, paragraph 3).


Allowable Subject Matter
Claims 6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139